.IN Til£ C                      ot.~~r           or       c.f!..JI'1Ltv/l t:..
                                                                        Afl''-:-4c.s ;z:N A usr '--: N                                 rt~.X.t1s

                                                                                                                                   This document contains some
                                                                                                                                   pages that are of poor quality
                                                                                                                                   at the iime of im~ging.        ·


                  )?.   oNJJ..tf          TuR tvcK                                                                             C- J- o          1- c ql. -C..   7- o 7 VIc .&f
                  vs
                 Tflf H oN,· ~ c-/.10                   cAT/?l.I'II-Jo                                                                                  RECEIVED IN
                                                                                                                                                COURT OF CRIMINAL APPEALS

                                                                                                                                                           JUL 08 2015
                                                                         cov££..                       L     ,:-,-rc £
                                                                                                            to:

                                                                                                                                                      Abet Acosta, Clerk

                                                                                                  , D                -o         ~1 IVIJ         c L c.e k          o ;:-   co"' tl r
           D$.A~              0£;J4TY CL[J?-1<                                   CJ/V 0 y                         UT~/.1 ~
                 oF C/l.J/7.1'/V/IL Aj9,PEAt.S: ENCLose/J                                                           pLEiJsE              f'".t/-JIJ        rHE      F,l.C.t:."'-tt-.C

(I)              Tf/£ /1f',DLf('/11--'r j'"1ertel>-' Fot.IJ~r(C)                                    st. d./JCQc,~;-.1"                    '-fl,r        .JT/1/'?jJ Fdtc·o            c~/~)r·r         Tt.v-o
                  L£C/Jt        LErrt'll          ~lfc./7          Qfj)~Ty                    ctt."f(K              C...l"f.--tJY 04TRAr                   L[G4C.          Lc11'"c'A
                  FfC "'" T/1£ A/'/l r c-~ 1--r..
 (.,.2.)            Tli£ 1'1/r''·l'~~r   ""-/Clr o-/-                              /1/IIVOA'i'"'"...:•
                 /. f-L 1:/1 s 1: -..S r 11 n jJ ~ /} 11 T E            t1 /V tJ         F, L   ,..    TH r         A 1.3 e (.,I:'"     £) c:   c ~ /...,e.~/v r       ""- .L r«       (II r
        ... -·
   --               Co €..1,£   r  oF C~../1'-1./:/VAL (J/!7;:-~/l..s ct.. c/llY           To         /-Jl..l      ,.0"',(7it·.z:J..i         'rllf       ht'IT/1;i,             Tf'lt'
                    flc,tv,     ~oB/J           C/1T/IlAJVe,                     .4"-/J          'l"c.        0../':..rTil'cr ATTc.!f/Vl-'"7' .S/111-R~tv
                   v..,.fL;sc..t....., •• /Ji...So       jJLE.-4-r~              F-A--0               o~t=          ..JEL/- ALJLJ~~'I'I.S.r ..EtvUcirA
                   f>LOIJ(.~        F     c-k-/l,r/.)    A
                                                                                  -.
                                                                  Sl/1/?jJ Fit.l:-1)                   Ccp'/ /),/1c/c                      Tc       nt.~ AF /711'
                                                                                                                                                                           ,
                    ,/.} 01)./C c /Is.J
                    •• ,o~LO        ~PI~
                                            fJ E L c.~·,      (    TJ~/1 IV"'-
                                                                                  "-""    ·
                                                                                          y c.'-1             .
                                                                                                     Fell y 7
                                               Johns. X. t: C ~ rt·.IJ o /V                       Tf/,1 S              Tfl Lr.     ·   7
      '
          .




     RECElVED IN
COURT OF CRIMINAL APPEALS

          JUL 08 2015

    Abel Acosta, Clerk




                            '   '
                                                       STt1. Tc/'1C/V TOr                                                  T7lt:,_ C(l sc-r
                                                                                                  ~
                                                                                                  -*
                                                                                                   7t;-

                                                                                                                           O        c     o!V       u.tc rctJ ...LN
TfiE /l;;tL.ICil~T             I,R.tEO AIV                #    .
                                                           l,.../I?S
TtiE C.R.£1/LJVfiL O..tSTJ2.-tc.r CCJuJe.T fVO.'_l I N
Tt4!
STYLL;O       .As TIb /ILl. EC, E /J w~ r      oN     Of( /9/J c ~r   J"~(. y' 1'-,. 31-0 e C.f rll t
 /l(/jYLl          ('fi·I-T        f//1/J                  Ccl'7/ftrrc..::t)                          rr-tr               ;c-c.~i ctv )"'              c/-',F£/v.,sL.-:: cr
 /1    G-G~/Iv/1r£.tJ. ~~IJJJc/1..                                      y      ~,rrl ,4                           Ot-1'11/( cr~LJ            IV~ r                G        Crt    l r    y r             c.,    rfrl r JN!Jrc //7 [A-                           -r
      c ~     ....c..r- '-1 S)..              -Je • ..c . r         ..r- $)                           Tilt:              ;T4te      y          r~     41--   o             rr/[ ~//.:;~l..' 1                         v._....c/ll'                    ; rt~c·           rc ~·tts                LJE;'.P/1rt· 7 ei~. . r-
             or ctf ..tl'1.(l•-ll'-                             J4-sr~ cc~.                           /1        fV/J       'rHC            /1(/jPL:I ~t1~I A//'l·f4C.l-"/;

        / /lJO
                                                                                                                 o•~ '
       i    '
             '
           ···,
            n-IL         -r-N..rr . f/?L              sT/lrt.--          fl ( r II • c::.·\7 \.,v~ /V-
                                                                             (A,.                                    -> oc$c,.Jt- c.9_ o rP ~0/.2                                 {HE A?/l 1 Cl'l'"-r                                   j2[Ct vL-"tJ            Nct-vLY
           £UtOEJuct"'                          T/l/1 r                t....ll •..s-     u~v/lv/lt:.• tJt.c                         Tc..              /v.,!'l7       r ; r ?Nc 71-t'u·
           OF      77l,t1l..,.             Ttl£'            /1/~LtC/?t:.-r                           _t2[ ..

            u/V              ~c., c. y 3          o      rrt B- o I c;·                      Tllf        /1// '-•           ct?A-r f-.1 t.t:/J                    /1 c-.s      ...S'-f8St:= (])   ~c··A:r-
                 ST11 r c L..-;t. ..f T               j/.    e:   7      ::§'         if {11            t,._,   ;2. ( r    1'-10~ '::/1          C    ~?     - o I - o .2 - C. J . . . c 9 y f c ,Yf'
                Tf'IC       .Sf/!Itf             ,R-E/~,Jt'/)                          Tc.        j';t[::          /1      ~[.S~ef>wC[                           /1.1-'tl      771r      T/lr,-?l

                c:: c.t.,tl r         _F/J r7        Co/V.Jt.'i0T
                Tc.. ;< E LC/?f[ ...LNI=o;Z /'"Ui( c N re/l/'7                                                                           r ..r~/V~                   .Alr    -JJ
                                                                                                                                     '.....:>'                       0/     TrY!? A~:JLllc ./Ect;
                'TliL j/o;V,                      lf,
     .
     ~   '      j.
              (...




                                                               :A C Tut4 L                      _rt\.JNoct.".~Vr
                                                                                                .J-.,
                                                                                                                                          ct.    f/1 /"7




             (/If AjJJ?L I Ct·P TEK/I.S. SCi! ,[)0./c(]e.r(/ql /9-J..ftJ (81
             t'/lt:    A,,,I'L' CtfA---T      If el-l"'-   c C...    'T~~ IV         .IN 1'111rt=         UN.Swo,.f_AJ                     DECLE.RAT.toJv.
                                           ~


                                           **
                                           k




                       ,IN '/It i' !Z: Y;/l,.r 0£_!Jr7 /Z r J'-1 fA-r- o ;.:-
.Liv' C/1.( c·cK/'1 Tc L)
 Cf2_ff"l,,CtUr1L Jv..sr~ c E    /1 .r Tilt ./? t         eo 0.. p/ uGllr   r/2
 utv.+T i??
Do      occ L/1./£        uJV/lcil         ;:;t:IUA      t:.   r y   o / jJE/l' J~,e Y                      1 rl/1 t
Tflt:   /18 c v [ .STt1 T~' /'7 E .1-- T      ..,..C.S    J7L ~ c'    _/1.1-- /J       c   c /{ /{ L'C (.

   EXE-c c., red     o!u     r;t.rs T/1 e                            /}/1   y      c /-:               cfl c If"'




                                /( C>/'v/V(    e    ~~/LILli'/( 71- / j' 3 {;Q b.l
                                /fvG/{~ UJ.-;J T ;e_ T- ,).._ J3 c)( {.{({C·.:o
                                G t1 res(..., d.. c cr. rv 7 & S' ,-/
         ·-~                                cc~   r,rr.t   ct       (
!'>.
       ,,i
                             CONSENT FOR RELEASE OF INFORMATION                                                _   I(
                                            /1RS ucNtv..rrL'~ 1'1-f~t._c._ C/?S[ LJ..IIelft: crQ
             By signing below, I authorize .IN IJ 0 c Lc/Vl PI< G uecr 0/-;:- rc~/'l.,S
                                                           [insert nan:e.GJ clinic]

             (hereinafter "Clinic") its staff or representatives to investigate my case, communicate
             with my forn1er attorneys, prosecutors, witnesses, the Texas Department of Criminal
             Justice, Texas Board of Pardons and Paroles, probation and parole officers, and all other
             persons or governmental agencies that may have information that the Clinic deems
             necessary in evaluating my case. I· specifically waive the attorney-client privilege
             existing. between myself and my forn1er attorneys, paralegals, legal assistants,
             investigators and other representatives who worked on my behalf and grant them
             pern1ission to speak to the Clinic's attorneys, staff and representatives investigating my
             case.

             I authorize any and all entities to release to the Clinic or its staff or representatives, any
             and all records, files, reports and information .of any kind related to me or to any criminal
             case involving me; including police reports, witness statements, post conviction pleadings
             and correctional records, pre-sentencing reports and other documents in prison social
             services and legal files, legal papers, court documents, medical records, laboratory
             analysis, probation reports, attorneys' files and records, and any information necessary to
             the Clinic to work on my behalf.

             I also authorize the release to the Clinic or its staff or representatives any and all records
             and information in the possession of the Texas Department of Criminal Justice
             Correctional Institutions Division, Custodian of Medical Records, Unit Classification, or
             any other state or federal penal institution, including juvenile facilities or mental health or
             medical facilities, rehabilitation clinics or centers, and any court or probation department,
             including juvenile. I authorize the release of any documents in the possession of the
             Federal Bureau of Investigation or any other federal, state, or local law enforcement
             agency. I also authorize the release of any and all military records.

             I further authorize the release of any and all information and records from public or
             private schools, medical or mental health institutions, or other such institutions, including
             all prison reports and records, all medical and psychiatric or mental health records, .notes,
             nursing sheets, hospitalization records, physician notes or prescriptions, or any other type
             of report or record maintained· by any of the above institutions, including records
             concerning substance abuse.         I also authorize release of any and all employment
             records. I also authorize release of any and all records made by or in the possession of
             any and all attorneys.

             I understand that there may be statutes, rules and regulations that protect my
             confidentiality of some .of the records, files, reports and information covered by this
             release; it is my specific intent to waive the protection of all such statutes, rules and
             regulations-so that confidential infonnation can be shared with the Clinic.




             SCFO- TPIQ (Rev. 11/10)                                                           Page 18 of 19
                                                                                          ,'
                                                                                                l ''. r
                                                                                                  .   . -l




I further authorize the Clinic to disseminate infonnation, other than confidential
information, to other persons or entities as may be necessary to fully investigate my case
or to assist me with receiving services from such persons. I authorize the Clinic to enter
pertinent information into a network database that will be accessed by other clinics
pursuing innocence claims.

I understand that by conducting an initial investigation, the Clinic is not agreeing to
represent me. I further understand that at any point the Clinic, at its sole discretion, may
determine that further investigation is not warranted, and is under no obligation to
continue to represent me or investigate my case.

A photocopy of this document shall have the same effect as the original.

By rny signature below, I represent thq.t this waiver is voluntary and given without any
reservation. This authorization is effective until revoked by the undersigned in writing.·



                                                             Date of Birth:   /.2-1f- ~                                                                 c- 3 -o/-0)-- ~ 7-0 7'1/0,_8 r


                                                                                                       c oul2 T
                              'Tuf:.J/IItr;"?c/--r                            cr        C/£LrtL'/f..JAt

                :r~...;I, cc-                 AIVIJ                rtl£·-     .A~/'l'C/JA-T                              L...-A s                 rt.-!Eiv· .sL=-A.Jrc!Vcc..•/J
                  o       JV           JV c u E /'7 /J t:-/l          :2 1    iL c         c-   f .         C ~ ..C/          - 'I C. o -                   6:, ). .. I( • _£ f./              -   J3
                      Tll [          /?f';1 L,. Cl"'      ;...r      /1flj?E/IL£'/)                     i-1 [ ...:r     c c    fl.-J   \_,IC   r ('    t!   i                                                                            C-J-c/~ C..?- c.. f/Y/c.jf
_),'                                                                   s     ui.JscG) ut" ~'-" "'- ti t T

                                                                          EXI/.1/)J~{cj                                "'I! JVO"!" c-J-o/-D.}-"~7 r                                     ~'"'AJI'
       sEC
                                                                                                 'TH ~ /l~f>L' C/l'~r. F.fLL~IJ                                            /tt.rs
       QJV
                                                                                                                               AI'-" il        jJ ;z esc-;..,rL~~
       s     t..t tJse Q                ut_~,;...-r    "-It       .r r           ;/. c. 7 .g:- '-1 Pi J
               -                 ~-::-vtoE/-JC t:-1                         ~t.... ;\.I!V,rr/l.                    ~"£L,I'-.S                 r~   r-rc O/l.&lr.,                   .IlL. .So
       JVC         w            ~..-                                                                        .      ~         -
       s £ c s r 1'9 /1/ ;=:-{ (..C /.) c c~ y                                             0    .r      ..s ~ /J.sc (5,) ~ £.- /1.... r             . . . _. /l c r / (.       C:   7
        Tf./A r .c ..s A TT/1 ctlriJ       /1 T                                                TNr L~~o                        cF        TJrl./...r ;.c..rcrca-t"·
           v...,ll        fUc...tf            c-..J- o l -               c.l.. ·-~7- c.-f''I/"'-J'f •·                              TN[            0-/...sT/ftcr /t'Trc.RA-e-?s
            o/"/'ccC                     j2Er~setJ              Tc.. Ft[ ,;"'                    j2.CS/)ei'-Cl~                11/-JV         T/{C #ctvjltf!c/J(J
             Ct1T/Ii./1tvC.                    tc~::rcr...reiJ         rc.        )leltJ          /1,._, El.d/.I[,C...r/l ;/                 f-/Et"lL./IVC        o/'-J             /7(£


             --
             [\JCi.u evtQt;-j..JCl~
               FA cr
            ·r'-c ..SejJI!.tTL-
                                        0/V     T'fl[
                                                               fi}..tj}

                                                          ._sc.,d...J£-"Qvcl~r

                                                        J4Tcl-y;
                                                                                ,.Zc/v...r{r/)


                                                                                 'To
                                                                                                  k..~

                                                                                               ,-71r
                                                                                                         tr,
                                                                                                                  Tc


                                                                                                            ;•leiV(
                                                                                                                         LJc A
                                                                                                                       TilL"
                                                                                                                          Jlc,....
                                                                                                         ' ;et..::jt~c-/t.r,                   .....,..~r/vl.os.s
                      ...>lATE1'1 Ef..JTI /' o..r7                     c    G    IV   \II('     T< c        iv    f'll!/1 {)..r,u   t;: .s    ; c      oA' tz.~J!E -,sE/V rEtvCJ/V C:                              /(   E,Po;l r ..r l'l;v/J              0 rHtel(          0 o Ct.e /'1i?Nt
                     ..;I:/~A?/'u?L. L.~ cL:CA-r             ,P£~re--_r fu~t i
.)
                                                              c·oNCL C-fS.[o)J
                                                                     :::rc.
     \/JHEI!.L:-FceE ,P£t~/'1EsSES                                                /l!VO                 coJVS..tOc~                      Tfl/"         /ljJ;tJL.fcA~v-7
      p/( JJ Y 771/1 T Tfl"f. I J..-'1t cI-t
                                          -
                                             c
                                                                        F"        .. _
                                                                                 "-.!
                                                                                                rs G 1"-r"'-'·TC/)
                                                                                             .-L-
                                                                                                                 £lAA                    ,/1 J.._,/)    Tf','/C c c ~/! r
                               ,....,1'1     /"ft./. r-             /-}I., Tfl G          ,L ../" s .r ,.... c 77-1 cr /tR .(/1 L                      c c. lp-/l-T
     .LsSut! /1                1   ( ,_>O.IA
                                         n
                                           A
                                                    ..;,.;
     TC      _R.ELE.ASt~               'Tc TNE .f/V/VccE~r /),R.c JL-cr                                                                c./" TZ:'t::YI'I..r oR
     .:rrs .S71lr/                   o.L ,€E,;fJ.RESEt07/17t vr.s                                   I    ,4/V/ /}~U ALL                            ~ECc/tLJs /
     ~LES/         ;f.E;:Jo,.tTs                    /J!'JIJ      .IfvFc."1/lrt'cltJ                           o/ /].1--J/            ~.,/---/)       ;RElr?ff.i
     To    rut_ 1'9//lr C/71'-1 o ll Te /11'-' Y                C~..ti'7:J'N/?l. C/l sz'" ,£N Vol v.t,v C
     Tfl[ 11/'/'L t c 11 ,.._t; .I/V C L v.(},..tii)
_) .




       RoNtu.l e        rut ;
.J   ,•




          ...L lfL:-,RE 87                         c E~ r, ry             Tll/17 A           ;;Rf/E             /}Jvl)      cc£/tt.:e:T
          Cc_;:>/        cF              j/IL'           Fo/l[ GcJ)J9                1"-1 aT..CoN                w/9S J"-1/9./LLrl)
          To    Tile 0 ../sT~.tcr .A TTo£/lJEy Sllri.Rc!V tA.,.tLSolv
          /1 r  Lf 0 I  wE...si8EL kN/l,P Jl'v F T ~· /er/1 "Jv
                                          T/1
          7t./9C. 01\J ]7{./ S  ·rf{E.. 7     0/1 Y
                                                      C
                                                      Jc-C Y"
                                                              I fi
                                                                ~ c/ 5                                        or




             _L       //[£L=- 8 ) /                    cc-£r-I"FY     l71('1T /} .,.-~c...-t:• /"}/Vi/ CoR.eL.'"c.r                   C~y
             0 7        771 [           r-     c   ,.e[ G c_f jV '3   0 c r:

        )'
                                                  tJ£w k              v..r-oL~Nce
'~-:~,:~·-'   ('   '
                                               D£/·cAJ.SE \A...-..t"Tivt.'s .s          u /Vfi V/l·C. J:/3Lr
                                                 /1   T   TU£""   r.,rt"7 L~ c,/c: r-,e.t·/l-L


                                                      CASE NO.      0941085


                       EXPERT
                       JENNIFER PULLINS



                                                  A F F I D V I T


                       MY NAME IS JENNIFER PULLINS,         I AM OVER THE AGE OF TWENTY-ONE, A RESIDENT

                       OF TARRANT COUNTY,   AND QUALIFIED TO MAKE THIS AFFIDAVIT, ON APRIL 16, 2004

                       AT 5:30 P.M.   I LET RONNIE TURNER,           A PERSONAL FRIEND, BORROW MY DAUGHTER,S

                       CAR TO TAKE A FRIEND OF HIS, HOME. MY DAUGHTER,S CAR IS A GREEN,                          FOUR-DOOR,

                       1995 PONTIAC "GRAND AM,    THE WINDOWS ARE NOT "TINTED" AND .THE LICENSE

                       PLATE NUMBER IS TEXAS K61-JNH.



                          I HAD LET RONNIE KNOW THAT I WAS WILLING TO TESTIFY TO THIS AT HIS TRIAL,

                       BUT HIS ATTORNEY, NOR HIS "·DEFENSE" INVESTIGATOR MAKE AN EFFORT TO CONTACT

                       ME, EITHER BY VISITING MY HOME TO SPEAK WITH ME ABOUT THE MATTER, OR BY

                       GOING TO MY DAUGHTER,S HOME ·To TAKE PICTURES OF''HER CAR FOR RONNIE,S

                       TRIAL, NEITHER MY DAUGHTER NOR I WERE "EVER" ASKED TO COME DOWN TO RONNIE,S

                       DEFENSE ATTORNEY,S OFFICE, SO HE COULD TAKE THIS "AFFIDAVIT" AND TAKE THE

                       NECESSARY PICTURES OF MY DAUGHTER,S ''GRAND-AM                   FOR PRESENTATION AT RONNIE

                       TURNER,S TRIAL, ADDITIONALLY,          I WAS       NEVE~   CONTACTED BY RONNIE,S ATTORNEY

                       TO LET ME KNOW WHEN THE DATE OF THE TRIAL WOULD BE, SO THAT I COULD COME

                       DOWN AND TESTIFY TO THIS MATTER,

                          WHEN I FINALLY DID HEAR FROM RONNIE,S ATTORNEY,                        "MR. EMERSON,   IT WAS TO
                       TELL ME THAT A JURY HAD FOUND RONNIE,S GUILTY AND SENTENCED RONNIE TO
                       FORTY-FIVE YEARS IN PRISON, MR. EMERSON TOLD ME, I NEEDED TO GO DOWN TO SEE
                       RONNIE, WHICH I DID, BUT THIS "WAS" AFTER


                                                              #   ( 1.)
after     Ronnie       Turner's         trial was over.          If Mr.     Emerson had been
in    contact      with    me prior to ll-02-05,                the day Ronnie was found
guilty,      I   could     have,          would     have been in court to testify as
a    witness     to     the details about my daughtSr's Pontiat Grahd Am.
I    believe     that     with        my testimony Ronnie Turner would not have
been convicted.

     I Jennifer        Pullins        declare       under   penalty         of   perjury that
the foregoing         affidavit is true and correct.
     Executed on the       L          day of       fj.()    ,   2011.



                           ~~
                           N 0    T    A R Y        S E R V I C E

     Execu t e d on ...,_nls
                        . .           ~(\111--
                             th e CXJJ__ d ay                           I   2011.




                                                                    Signature of Notary




                                                 - 2 -
                                                                      c_· ~ 3 - 0 I o .2 (.                          7 -       o 7 VIc J 5"
         RECE!VED                                                   C"/i      i.t ..S   L" J\)      o. #a 1-'                JN/).J~~eA.t
  0    r / [J.-.;0(" II         ' - .l L (      >''   c "'     /    L t' .- J   e~         r     0.   k/1,A j;J            ,/.?       Co/_;}            y            T    0

   rflE          O..ts 7.£, c r /l               T/..-c ;l /V L? y                c    /:-/---;c. c-r      IN                  //? ,e ;(',-?A./                        c ~  )"'c c.t/1 /tSJ'..t...;l/1;-·Ct:'·-                               ]A.l            Tll.t J                /1/1 rrL'"A
   .Is·          G',.l t-;,; 12 >' /1)'1~~..1(' .., r(~- ,


                                                              j2 [JjPli               r- rvrtl y·              scdJ/1.rf?1)

                                                             e4~;; ~;~ #                 /.i'JCaL'"c?
                                                             li il Gill' u JV ('r ..e ;::.;,1 d .._.)( yt;     •"••



                                                                                                                                                                     c     ;2 ..r;'-7 .t -;V /l                   '-     /c/ ..t .sr                 c       c 0 1l ;-

      vs
 TH [                  sr11 rc'                      o ;:- ret:" Xl'l.s                                                                                                                                                                  FILED
                                                                                                                                                                                                         THQ_~RARASA WILDERJ>JST. CLERK
                                                                                                                                                                                                             II"\   NT COUN I Y. TEXAS
                                                                                                ,4 c         Tu(1 L ~fL'IV o                                    c. c·A..r C                 L. 1'1 ./ 17                       JUN 11 2015

                                                                                                                                                                                                           ~~·~E--;~~;~~~~~~-DE-P-UN-
 J_ ~ GF?L                      0           o c '-" J"'7l:r-r
.IN ;;:c../l 1'-f.t?                        r     .t c: t .,..._r 1~.t''- c·o
;:::-e r.J' t< :"? ;L Y e._;-                                                                                                               A      /V
:.--=--~--=---------                                     r ·"                                                                               c     L c- ;£ /,It:. 6-'    ~ ,sc.~·t.....                r.(r:,1J C t ,..._ r-
                                                                                                                                                                                                   "'            /1.' t.._r /De:!./{ 'r              rf      l-- /)
             o '-< rro/ t::         o ..,           c. c, 1'1 C' ,_,..                 ~     rr c. /l /"---- ,:=-/                  ...;    /::-<          c. L o /1- .fv 0                                                                            C- f- 01 0 )            7 - o 7 tj I c 8 >
     R'o                                                               (.
.f

           IV f\J"r   r.u R /I.Jl-~,e                                              C /t.£1'1./ lu/l '-- tJ./..S r Cc t-,1(?
     vs                                                                           .. /V'-'/"fdL'/(     7/1/l cc~~   1 ;v
     Tli[ .srAT£ ol: TL'.XIJs                                                     "Tt'1£.tft?lvr Cc:.                                                                                                              .. _;.    '
                                                                                                                       ),




                                                                                                                       . •,



                      TEXAS PRISONER INNOCENCE QUESTIONNAIRE

I.         APPLICANT CHECKLIST- Check."yes" or "no" for each question below as it
            relates to the conviction you are clai~ing innocence for. If you are claiming
          - innocence on more than one convic~ion, reread the first page to see ifyou need
            to fill out a separate TPIQ for;_ea.::h conviction.

     YES '                     NO     THE CRil\1E YOU CLAIM INNOCENCE FOR:
     /                                Was it committed in Texas?
                               ~      Was it for an offense that occurred while in custody?
      /                               Is it a FELONY?
                           /          Is it a FEDERAL conviction?
                           v--        Is it a DEATH PENALTY conviction?
                               /'     Is it a drug-related conviction?
                                      Did you plead GUlL TY, NO CONTEST or NOLO
                               /      CONTENDERE?
          /                           Have you exhausted your direct appeals?
                               /      Do you currently have a state and/or federal writ pending?
              •....
                               /'     Are you currently represented byan attorney? ····     -·


                                      Have you ever been released to parole/probation on the
              •                ~/     conviction?
                                      If you were released to parole/probation on the conviction, was
                               ~-
                                      that parole/probation ever revoked?
                                      If your parole/pr&ation was revoked, is the innocence claim on
                               /      the underlying_ offense (not on the reason for the revocation)?
      /                               Are you currently incarcerated?


I. PERSONALINFORMATION

          A.          Full name (first, middle, last):   Ro 1'-'N c e   T(.f. (, J.._
          B.          Dateofbirth:      [)£C · 17' Til         jJC'f

          C.          TDCJ number:      # !13~c '-).
          D.          Current unit and mailing address:
                                             fiU~/1[


          E.          Email address (if any):


          F.          What was your Driver's License Number at the time of conviction (even if now
                      currently invalid)?        ;v /1                State of issuance:   !J/1




SCFO- TPIQ (Rev, 11/10)                                                                        Page 2 of 19
r.
                     CONSENT FOR RELEASE OF INFORMATION

     By signing below, I authorize ..Z:fVNoc~IVT j:JI< o .TL"c                r    o-/::- /L/ras-
                                           [insert nbme of clinic]

      (hereinafter "Clinic") its staff or representatives to investigate my case, communicate
      with my forn1er attorneys, prosecutors, witnesses, the Texas Department of Criminal
      Justice, Texas Board of Pardons and Paroles, 'probation and parole officers, and all other
      persons or governmental agencies that may have information that the Clinic deems
      necessary in evaluating my case. I specifically waive the attorney-client privilege ·
     _existing between myself and my former attorneys, paralegals, legal assistants,
      investigators and other representatives who worked on my behalf and grant them
      permission to speak to the Clinic's attorneys, staff and representatives investigating my
      case.

     I authorize any and all entities to release to the Clinic or its staff or representatives, any
     and all records, files, reports and information of any kind related to me or to any criminal
     case involving me, including police reports, witness statements; post conviction pleadings
     and correctional records, pre-sentencing reports and other documents in prison social
     services and legal files, legal papers, court documents, medical records, laboratory
     analysis, probation reports, attorneys' files and records, and any information necessary to
     the Clinic to work on my behalf.

     I also authorize the release to the Clinic or its staff or represent~tives any and all records
     and information in the possession of the Texas Department of Criminal Justice
     Correctional Institutions Division, Custodian of Medical Records, Unit Classification, or
     any other state or federal penal institution, including juvenile facilities or mental health or
     medical facilities, rehabilitation clinics or centers, and any court or probation department,
     including juvenile. I authorize the release of any documents in the possession of the
     Federal Bureau of Investigation or any other federal, state, or local law enforcement
     agency. I also authorize the release of any and all military records~

      I further authorize the release of any and all information and records from public or
      private schools, medical or mental health institutions, or other such institutions, including
     'all prison reports and records, all medical and psychiatric or merital health records, notes,
      nursing sheets, hospitalization records, physician notes or prescriptions, or any other type
     of report or record maintained by any of the above institutions, including records
     concerning substance abuse. I also authorize release of any and all employment
     records. I also authorize release of any and all records made--by or in the possession of
     any and all attorneys.

     I understand that there may be statutes, rules and regulations that protect my
     confidentiality of sonie of the records, files, reports and information covered by this
     release; it is my specific intent to waive the protection of all such statutes, rules and
     regulations so that confidential infonnation can be shared with the Clinic.




     SCFO- TPIQ (Rev. 11110)                                                           Page 18 of 19
 I further authorize the Clinic to disseminate infom1ation, other than confidential
 information, to other persons or entities as may be necessary to fully investigate my case
 or to assist me with receiving services from such persons. I authorize the Clinic to enter
 pertinent infom1ation into a network database that will be accessed by other clinics
 pursuing innocence claims.

I understand that by conducting an initial investigation, the Clinic is not agreeing to
represent me. I further understand that at any point the.Clinic, at its sole discretion, may
determine that further investigation is not warranted, and is under no obligation to
continue to represent me or investigate my case.

 A photocopy of this document shall have the same effect a:s the original.

 By my signature below, I represent that this waiver is voluntary and given without any·
 reservation. This authorization is effective until revoked by the undersigned in writing.



Signature:   {R ~                                            Date of Birth:   I :2. -; 1     -C:,   5/

Printed Name:    /?   0   /IJ /Vi   e                        TDCJ No.:#=-13 3     ~   o&..J


Date:    d- -    4 - /       >
Witness Signature: ---~-------------

Witness Printed Name:                                             Date: .
                           --~--------------                            --------




SCFO- TPIQ (Rev. I I/10)                                                         Page I 9 of I 9
'/ )_ _ -. - -------~
                  - ---------------- ---------------·-----------------·
                                                         Cf9,uJ~- IV
                                                                       ----------.,.-- r C- S --oi- c)...- C?-
                                                                                                -------·---------~--     ----- - - - - - -
                                                                                            D.                                                         cfi/c_g5"
    .·-
    ;.    1
                                                                                                 X:-··r                                                     7
     ,I
                                                                                                ;X-·
                                                                                                         L                                               J



              vs                                                                                                            i'--' '-' /7 vc...·l
                                                                                                                                         /2f- e:4.J ~v{;::·         77Yc(
                   /li'--'U   r~ ""-4/tQ                  r-1     .S714fijl
                                                                                     .J-'Lt:. L::.       c   cy:J v       /.J/7 c   "<       r   u      /7 E           /1 r     7//£:
                    _./II]{},£L/7.Fr             /Jt:.-=-t:.c~-              ?           _>,·c. t,-/(        AS./JT/?A-Ci'-                   £A-r i?liJ-- /rar/tf':/i
                    ...Ls ~;y/ /1- c /.-7 /C:' t>«




                                                                - j-/ctC!Ic c.tJL,r /? r~;!.. /J'ct t/C/c--7
                                                                  G4Tc.sv• cc [ TJ( 7 c 5' Y 7
                                                                             IJ'   I

                                                                               .J




                                  TARRANT COUNTY


Thomas A. Wilder
   District Clerk

  June 18, 2015

  Ronnie Turner
  TDCJ# 1336062
  Alfred Hughes Unit
  RT 2 Box 4400
  Gatesville, Texas 76597


  Re: C-3-010267-0941085-M

  Dear Mr. Turner:

       The District Clerk's office has received your last five
  letters. At this time, we have not received a response from the
  Trial Court regarding your Motion for Consent to Release Information
  to the Innocent Project. For the District Clerk to send copies of
  your records to the Innocent Project we would need to receive
  payment prior to sending those records. A Bill of Cost was
  previously sent to you and I will include another_copy with this
  letter.

       Listed below are the costs directly for the specific documents
  that you have requested:

                    Indictment - 2 pages
                    Judgment and Sentence - 2 pages
                    Copy of Special Issue on Court's Charge - 7 pages

  I hope that this answers the questions that you have presented to
  our office.

  Sincerely,
   &!A-.~
  Cindy
  Lead A



                              401 W. BELKNAP, FORT WORTH, TEXAS 76196-0402
                                               (817) 884-1574
                                                    ;·
                                                             .
                                                                                .........
                                                                              .~ COU.!Il~··
                                                              .••
                                                                , .. _ • •
                                                                         :t-•••

                                                                     ~~-.~b~)
                                                                     ~~          ,~,I            Cl1:
                                                                 I
                                                                      ...••..••:.-1:.:····
                                                                      •. :·
                                                                                    .. ..·
                                                                                        ,..:
                                                                                            o'    .:




                                                           TARRANT COUNTY

            Thomas A.Wilder
                District Clerk
                                                                      March 9, 2015

            RE: Request for copies.

            DATE:               MARCH 9, 2015                       DRAWER NUMBER:
            NAME:         ~R:;...;:O~NNIE'"::'-'::::~TURNE~""'·
                                                            ~R~~--- CAUSE NUMBER:                                 09410850 ANDC-3-
                                                                                                                  010267-0941085-M

                    Court records are available at $.35 per page not certified, or $1.00 per page certified, payable in
            advance. Please remit by money order, cashiers check or business check made payable to Thomas A.
            Wilder, District Clerk.

            X                    Your request requires 847         page(s). Upon submitting payment for copies, please return
                                 the enclosed copy of your request letter so that we can fill your order correctly ·

           X                     Other.      TIIE NUMBER OF PAGES FOR YOUR WRIT C-3-010267-0941085-M IS 145
                                             PAGES. THE NUMBER OF PAGES FOR YOUR TRIAL COURT RECORD
                                             0941085D IS 702PAGES.

                                 Contact the court reporter listed below to request a copy of the statement of facts/Reporter's
                                 record and the costs for same.

                                 Name:

                                 Address:




                                                                              Sincerely,

                                                                              Thomas A.Wilder
                                                                              District Clerk
                                                                              Tarrant County, Texas


                                                                                                           ~-

           Encl: Copy of request letter




                                                                     401 W. Belknap, Fort Wonh, Tcxas76!96.o402
Revised: June:l.7, 2003                                                             (817)884-1342
                                                               c- J-ct-o.J--~1-                     of'f/c.Jf"
...
                                                               o.2     -os-      '-1 :L 7 - ell


                                                                           *
                                                                           A
                                                                           )(

                                                                           X
                                                                           X

                                                   /)/F.IO/J'vcr of- .LNDJGEiJCY




      _c ;<   c/1-'/'"-' 1   e   r.:..ut.;VI:.'A     :#-- I J J (. o C..')..    l]c.-::./f\J G     C ~£/{c."'Air t_ 7'        ..[,.-?:/    ~~.::./t       /(/.:.'
       1
       ..LtV v c..sr; c ~"' ,--; c ,v ,;2. c~/..?c... /t t- /t A-iJ c e- :.r _,., r c c-...J-                 r.   .I vL~/2 r ~/ Tl'l-J/-
       TI-fC sr/fa.:=;-rt.~"'--r J{/I"Di.." ..C"'-'          17il's A/-:::1::~/.ht'--tr                         ...c..s r/Z(..(r /l r-O Cct(tt'[cr:._
                                          c-A--t    t71   r.s rN      c~   ______                  1.) /1 /   c r__ _ __ ;2. 0 /f




                                                       f< of.-;1\..n: e. t4/l/V[/{ H/f j' C, C .i                  o

                                                        f/4-' c ;:t c- u ~'--, r /2 T- ~ go I( c:;·q a·"
                                                          G-4r£Jv-~cc{.--            rJC         ?It'.>?';;
.   ,

                                                       IN THE • .  b STATES DISTRICT COURT
                                                      FOR THE No£ 17/fN   DISTRICT OF TEXAS
                                                      ET wo!.e T/1 rx:.    DIVISION


    Ro;VtVr e                     Tui?JV[,i' #; JJt.c-Cc2
        Plaintiff's name and ID Number



        Place of Confinement


                                                                                             CASE NO. _ _ _ _ _ _ _ _ __
                                                                                                      (Clerk will assign the number)
        v.
         flc,V, Ji!           0    /.f/j     C.-1F/1iA/o..JG                                 APPLICATION TO PROCEED
         L/ c../    t-         3.     Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
                ordinary household furnishings and clothing?

                                                 Yes D

               If you answered YES, describe the property and state its approximate value.


                                                         IVt?




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28   u.s.c. §1746).

         Signed tl1is the _ _ _ _ _ _day of _ _ _ _ _ _ _ _ __, 20




                                Signature of Plaintiff                       ID Number



         YOU MUST ATTACH A CURRENT SIX (6) MONTH IDSTORY OF
         YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
         APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
         LAW LIBRARY AT YOUR PRISON UNIT.




                                                            2                                      1:rATCIFP (REV. 9/02)
. " ..J.   r.·---·· . ·- -· -----··· ----···· ----------·-7       I           Tr+--'-.J;., I - .       A
                                                                      ;:: . /'_} - _)': /....'';/ -,.. r-
                                                                -------hj(·                                  7
                                                                                                            --     .
                                                                                                                       ·- . -·- - . -· -- -
                                                                  L C - 3 -c. I-          0 ).. - '   7 r c 7 '-II c:. .t) FILED
            - £X ;J i ;:3 .r 1 C                                        D~ _      o S" _. L/ .2       7 ·- - c Al:t~~~~b85~~~~a~RK
      L
                                                     J
                                                                                 k-                                        . JUN 0 5 2015
                                                                                 k-                                      &:~
                                                                                                                     _ __.::.__,.----
                                                                                                                  TIM:E~

                                                                                                                  BY     ~ DEPUTY
     f{ 0                                  TuRlut:l<
                                                                                                      .J-N       c I< .r /'-1 £;.:;;L ld .tsr
                   1vtvfC
                                                                                                       C ouler·             jVLti'-1/.JL:c/e      Tll-/et='-
     v.s
   Tile sr/1 rL:- o;::-                                   TEX/I.s                                     .£N        r/l£1(/IJLIT             c   c~tA.;ry   n

                                                    -Sf
                                              ..2         L i..Jt:: lrLc,e_ /.3 i£,.cLc:J= ro c o~/er o4/.)c;~~
                                                         r11 L= oc;::z-N D~'~'"v r R L=-a "-~ c-s·r T//r.11r TN:tL""
                                                       c   0
                                                                    r
                                                                  '--' /                                                                                 C ~J --c !-c.).. -t,7-0 7 Vlc._.J                                                                 r
                                                                                                           * c/:X'NJO~ r
                                                                                                                    L-
                                                                                                                                                                        8~


   .                              -                            [~
  RoN!vJC Tt~l' ...("/-../ AL (. ,k!? .c~        0;:         (l;--i.Y j/e o ,U;;Tr "fv                       /2 ~o/.:>c/l r S
        . /1     T ro .1     lr
                                                                                                                        7
                                                                        EXII.t"lltl C
     \
         '                                                         r-
                                                                L                                                     J
                                                         ._SV/JS£t(V-qNI~ w.R.rr .
                                                       .- N J? ~w £1./.fI.J L.Q,A.)CC2.. THOMAS A w~~. DIST. CLERK
                                                   {_---5-0 I 0.2 6 7 - a Jo/lo ~]ANT COUNTY, TEXAS
                                                         ·    Ca~e ,\n. ·• ···-·H··------·- ·   JUl 3 0 2014 ·
                                                           (The Ckrk of th-: c\mvict!ng. courl will fill ;hiER'·
                                                          tJJ4,cC.J- ..- - ~-.  -~""tJ~J_f                                                    J   ·.    \   .....   --------~~_._ _ _..,_.,.. _ _ _ _ _ _ _



             (i)            This application cnm:ems {check ;dl that apply):

                             (~ con vittion                                                                  [J

                                                                                                                            mandatory s.upenision

                             r:J         time tredit                                                         [J             out-of-time i.lppeal nr pdition for
                                                                                                                            discretionary r~view


             (2)             What rllstrkt rourt entered the Judgmcn t nf the ronvktion                                                                        ~·ou       want rdid fn:tm·:•
                             {Include the court number and coun::y.)




             (3)             \Vhat was the case mtmber in the trial court'?




./
INiB02/CINIB02                TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                12.17 /07'; 1 :-:i
50/BHA9479                            IN-FORMA-PAUPERIS DATA                                      IZI7 : LJ·1 ~ •t'::'.i
CJ#: 01336062 SID#: 03276973 LOCATION: ALFRED HUGHES                                     INDIGENT DTE: 06/11/15
ME: TURNER,RONNIE                                       BEGINNING PERIOD~ QH /QH /1 ::i
EVIOUS TDCJ NUMBERS: 00689840 00875965
RRENT BAL:                     0.00 TOT HOLD AMT:                          0.00 3MTH TOT DEP~                        105.00
TH DEP~                      162.40 GMTH AVG BAL:                          4.90 GMTH AVG DEP:                            27.07
NTH HIGHEST BALANCE TOTAL DEPOSITS                                       HIGHEST BALANCE TOTAL DEPOSITS
                       .....
/1 ::'5   ;=~~3 ,:) ,::,.                                 1ZI3./ 15           38. 9:3                4Q). 00
                               .~,




                          II           2'5a ~%~1
/ 1 ::.i  ..;:.c I .. 28                                                      1 ~3a 81{)
              I:ROOO"'/
                                       6fZI • WIZI        li)2/ :l ~=.:;
/15        18. 80                      2tL) .. IZI~~~    1211/15                -;·
                                                                                    4Q)
                                                                                  '-·'Iii

CJCESS DATE            HOLD AJ'110UNT          HOLD DESCRIJ=:.TION




                                                                                                                 THUE~